Title: To George Washington from Richard Peters, 9 November 1781
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War Office November 9. 1781
                  
                  We take the liberty to inform your Excellency that it is with great difficulty that a detachment of Militia can be obtained sufficient to furnish the necessary Guards in the City not to mention the very great expence arising thereby to the United States.  As the Season of the Year is nearly come for the Continental Troops to go into Winter Quarters and a Regiment can be conveniently barracked here and do the duty better than the Militia and save the expence We should think it expedient if consistent with your Views that you would order a strong Regiment & any that you shall think most suitable to do duty here until further Orders—Our Magazines Prisoners and Stores are constantly exposed and an Attempt upon the public papers has just been discovered nor can we depend on the Militia for any purpose.  We have consulted with the Superintendant of Finance on the subject of quartering and providing for the Sick under the Superintendance of Col. Ogden who passed thro the City without informing us of his Business or Orders and we were unacquainted with the whole matter till the Staff departments called upon us for supplies—Mr Morris has agreed to board out the sick in private Houses without the expence of erecting Hospitals for the short time the troops will stay in them.  Three hundred of them may be accomodated at Philadelphia without much additional expence.  We have sent for Col. Ogden to assist in forming some Arrangements on the Subject.
                  We have directed the Cloathing imported from France except that designed for Officers to be left at Newburg with the intention to use it for the Northern Army as nearly a sufficient quantity is purchased for the Southern Army and we expect it is now on its way from the Eastward for Philadelphia where also Purchases are making to supply deficiencies.  We have directed that no Cloathing be issued until there is a Stock to clothe the Army by Regiments compleatly as a Multitude of Evils arise from partial issues.  The materials for cloathing the Northern Troops will be speedily collected at Newburg and we leave it to your Excellency to form the plan of distribution and give the Orders for it.  A muster of the Army should be made previous to the distribution which if possible should be delayed until the Troops are collected.  We suppose the Materials are to be delivered to be made up in the Regiments but submit this and every other matter on the subject to your decision.  We have the Honor to be with the greatest Respect your very obedt Servants
                  
                     Richard Peters
                     By order
                  
                  
                     We perceive that the sick coming from the Southward are so destitute that we have ordered them some indispensible Supplies of Clothing to keep them from suffering & directed that Articles supplied here shall be deducted from the Returns when the Distribution is made regimentally.  
                     We find many of them are capable of proceeding & these we shall expedite to their Regiments.
                  
                  
               